Citation Nr: 1725861	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include arthritis and arthralgia.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

New and material evidence was received in September 2010.  This evidence was received prior to the expiration of the appeal period for the July 2010 rating decision.  Therefore, the July 2010 rating decision remains on appeal.  C.F.R. 
§ 3.156(b) (2016).  

The record shows that the Veteran has been variously diagnosed with osteoarthritis and arthralgia of his left knee. Therefore, VA must address whether service connection is warranted for a left knee disability, however diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated left knee disability, to include arthritis and arthralgia, was incurred in and due to the Veteran's active duty service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disability, to include arthritis and arthralgia, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Left Knee Disability

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has a left knee disability due to hyperextending his knee while in service.  The Veteran states that while in the Army, a 200 pound soldier fell on his left knee and he has been having problems with his left knee ever since.  The Veteran reports that he has lots of pain in his left knee and it is difficult to walk.  The Veteran reports that he cannot stand or walk for more than 20 minutes without a dull, aching pain.  Since his injury, the Veteran states that he has had difficulty squatting.

The Veteran was diagnosed with bilateral osteoarthritis in July 2012 and diagnosed with left knee arthralgia in February 2010.  The Veteran's service treatment records (STRs) show that the Veteran was seen in service in November 1971 for a banged knee.  While the STRs do not give any more detail and do not state which knee was treated, the Veteran has stated that he got treatment for his left knee.  The Veteran is competent to testify as to which knee he received treatment for.  Therefore, the evidence has shown that the Veteran has a current left knee disability diagnosis and an in-service incurrance of a left knee injury.  The only question is whether there is evidence of a nexus between the claimed in-service injury and the present injury.

A February 2010 examiner stated that he could not provide an opinion as to whether the Veteran's knee disability was due to his time in service without resorting to mere speculation.  However, an April 2012 examiner stated that the Veteran's left knee disabilities were due to the incident the Veteran suffered while in service, thereby providing a nexus between the Veteran's current disability and the in-service event.  

Because the Board finds that the evidence is at least in equipoise, the benefit of the doubt rule is applicable and service connection for a left knee disability, to include arthritis and arthralgia, is granted.   See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for a left knee disability, to include arthritis and arthralgia, is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


